DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriguchi (JP 2014176494 A) in view of Christopher et al. (US 6182873 B1)(Christopher).
Regarding claim 1, Moriguchi discloses a soft-structured child carrier comprising, a waistband (6/7A/7B) having a bottom portion, a body panel (5/21A/21B) having a bottom end (noting the end proximal to the belt), a top end (14), a first side edge and a second side edge (noting side edges shown below in Annotated Fig. 3, S1/S2), an interior surface (Fig. 4) on an interior side and an exterior surface on an exterior side, a first shoulder strap (9A) adapted to lift a first top corner (15A) of the body panel; a second shoulder strap (9B) adapted to lift a second top corner (15B) of the body panel, a first shoulder strap attachment panel (P1) attached to the interior side of the body panel and away from the first side edge and second side edge (S1/S2), the first 

    PNG
    media_image1.png
    347
    412
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    355
    397
    media_image2.png
    Greyscale

Moriguchi does not specifically disclose the bottom end of the body panel attached to the waistband at the bottom portion of the waistband.
Christopher teaches the ability to have an infant carrier including a waist band (14), and a body panel (15), where the bottom end of the body panel is attached to the bottom portion of the waistband (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Moriguchi and attach the bottom end of the 
Regarding claim 2 modified Moriguchi discloses the first side edge is to a first side of a lateral centerline of the body panel, and the first shoulder strap attachment panel is attached to the body panel to the first side of the lateral centerline closer to the lateral centerline than to the first side edge (Fig. 4); and the second side edge is to a second side of the lateral centerline of the body panel, and the second shoulder strap attachment panel is attached to the body panel to the second side of the lateral centerline closer to the lateral centerline than to the second side edge (Fig. 4).
Regarding claim 3, modified Moriguchi shows the first shoulder strap attachment panel is adapted to protect a child carried in the soft-structured child carrier from the first shoulder strap and the second shoulder strap attachment panel is adapted to protect the child from the second shoulder strap (to the degree that the material of P1 and P2 contacts the baby instead of the strap material 11A/11B which is situated on a side away from the baby).
Regarding claim 4, modified Moriguchi shows the first shoulder strap attachment panel (P1) comprises a first shoulder strap attachment panel exterior side (at A1) and the first lower attachment point is disposed on the first shoulder strap attachment panel exterior side (Annotated Fig. 7, below) and wherein the second shoulder strap attachment panel (P2) comprises a second shoulder strap attachment panel exterior side (at A2) and the second lower attachment point is disposed on the second shoulder strap attachment panel exterior side (Annotated Fig. 7, below)

    PNG
    media_image3.png
    357
    295
    media_image3.png
    Greyscale

Regarding claim 6, modified Moriguchi discloses the first shoulder strap attachment panel is adapted to form a first leg opening for a child when pulled away from the body panel by the first shoulder strap and the second shoulder strap attachment panel is adapted to form a second leg opening for the child when pulled away from the body panel by the second shoulder strap (noting the baby’s legs extend outside of P1 and P2 when separated spatially from the body panel and the baby is placed in the carrier).
Regarding claim 7, modified Moriguchi discloses body panel has a first body panel width (Shown below, W1) at the bottom end of the body panel and a second body panel width (W2) away from the waistband, the second body panel width being less than the first body panel width.

    PNG
    media_image4.png
    413
    428
    media_image4.png
    Greyscale
or 
    PNG
    media_image5.png
    430
    428
    media_image5.png
    Greyscale

Regarding claim 8, modified Moriguchi discloses the first lower attachment point and second lower attachment point are farther away from the bottom end of the body panel than the second body panel width (to the degree that the attachment points A1/A2 are placed above a portion of the back panel that width decreases in a direction from the belt portion towards the top portion).
Regarding claim 9, modified Moriguchi discloses the second body panel width (W2) is a minimum body panel width (shown below in Annotated Fig. 9). Alternatively, to the degree that it can be argued that W2 is not a minimum width, in the configuration shown in Fig. 9.  It would have been obvious to one having ordinary skill in the art to make W2 a minimum width because such a change would require a mere chance in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions 

    PNG
    media_image6.png
    304
    297
    media_image6.png
    Greyscale
 
Regarding claim 10, modified Moriguchi discloses the body panel is adapted to form a bucket seat, the bucket seat having a base width at the waistband (Fig. 4).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriguchi (JP 2014176494 A) in view of Christopher et al. (US 6182873 B1)(Christopher) as applied to claim 4 above, and further in view of Leistensnider (US 2010/0187269 A1).
Regarding claim 5, modified Moriguchi discloses a first and second shoulder strap portions extending from a first and second top corners of the body panel to a first and second lower attachment points and a first and second webbing tabs forming an adjustable attachment via ladders (10A and 10B).
Moriguchi does not specifically disclose attachment of the shoulder straps including a first webbing tab attached to the first shoulder strap attachment panel at the 
Leistensnider demonstrates (shown in Annotated Fig. 2) a similar baby carrier including shoulder strap attachments including a first webbing tab (W1) attached to the at a first lower attachment point, a first buckle (B1) member attached to the first webbing tab, a second webbing tab (W2) attached at a second lower attachment point, and a second buckle member (B2) attached to the second webbing tab, wherein the first shoulder strap comprises a first shoulder strap portion (S1) extending from the first top corner of the body panel to a third buckle member, the third buckle member (B3) adapted to connect to the first buckle member, and wherein the second shoulder strap (S2) comprises a second shoulder strap portion extending from the second top corner to a fourth buckle member (B4), the fourth buckle member adapted to connect to the second buckle member.

    PNG
    media_image7.png
    315
    477
    media_image7.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Moriguchi and replace the lower shoulder strap attachment structure with that similar to Leistensnider because such a change would require the replacement of one known strap attachment structure for another with predictable results.  Alternatively, such a change would allow for quick detachment of lower ends of the shoulder straps thereby allowing the user to quickly connect or disconnect said straps which would allow the device to be more easily attached to the wearer or removed therefrom.

Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriguchi (JP 2014176494 A) in view of Christopher et al. (US 6182873 B1)(Christopher) as applied to claim 10 above, and further in view of Antunovic (US 2016/0316933 A1).

Moriguchi does not specifically disclose a foldable portion that is adapted to fold between the waistband and a wearer to reduce an effective height of the body panel.
Antunovic teaches the ability to have a baby carrier including a foldable portion that is adapted to fold between the waistband and a wearer to reduce an effective height of the body panel (noting Figs. 10 and 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Moriguchi and configure it such that the lower portion is foldable to change the height of the body panel because such a change would allow the device to further adjust thereby increasing the versatility of the device.
Regarding claim 12, modified Moriguchi discloses along the foldable portion, the distance between the first side edge and second side edge narrows, moving away from the waistband (Fig. 3 noting the shape of the lower portion of the back panel that narrows as it extends away from the belt).
Regarding claim 13, modified Moriguchi discloses the waistband has a top edge and an exterior side of the waistband that faces away from a wearer during use, and wherein the body panel is configurable in a plurality of configurations relative to the waistband, and a first configuration in which the body panel is lifted up by the first shoulder strap and second shoulder strap to the exterior side of the waistband and is 
Modified Moriguchi does not specifically disclose, the plurality of configurations comprising, a second configuration in which a portion of the body panel is folded between the waistband and the wearer and the body panel exists from behind the waistband at the top edge of the waistband, the second configuration forming a second bucket seat with a second base width.
Antunovic teaches the ability to have a baby carrier including a plurality of configuration and a portion of the body panel is foldable between the waistband and the wearer and the body panel exists from behind the waistband at the top edge of the waistband, the second configuration forming a second bucket seat with a second base width. (noting Figs. 10 and 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Moriguchi and configure it such that the lower portion is foldable to change the height of the body panel because such a change would allow the device to further adjust thereby increasing the versatility of the device.
Alternatively, to the degree that it may be argued that the body panel is folded between the user and the waist belt or outsider thereof, such a change would require a mere rearrangement of parts. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding claim 14, modified Moriguchi discloses the first base width is wider than the second base width noting the Fig. 9 of Moriguchi.

Regarding claim 16, modified Moriguchi discloses the body panel has a first body panel width at the bottom end of the body panel and a second body panel width away from the waistband and wherein the first base width is equal to the first body panel width and the second base width is equal to the second body panel width (Shown below with W1 and W2 in Annotated Fig. 9).

    PNG
    media_image8.png
    304
    288
    media_image8.png
    Greyscale


Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700.  The examiner can normally be reached on 7:00 am - 5:00 pm Monday - Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/M.T.T./Examiner, Art Unit 3734                                                                                                                                                                                                        
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734